620 F.2d 567
PORT OF JACKSONVILLE MARITIME AD HOC COMMITTEE, INC.,Plaintiff-Appellant,v.Admiral J. B. HAYES, Commandant, United States Coast Guardet al., Defendants-Appellees.
No. 80-5105.
United States Court of Appeals, Fifth Circuit.
June 16, 1980.Rehearing and Rehearing En Banc Denied Aug. 19, 1980.

Appeal from the United States District Court for the Middle District of Florida; Susan H. Black, Judge.
Mahoney, Hadlow & Adams, Guy O. Farmer, II, Thomas M. Baumer, Michael B. Wedner, Jacksonville, Fla., for plaintiff-appellant.
Mathews, Osborne, Ehrlick, McNatt, Gobelman & Cobb, John E. Mathews, Jr., James E. Cobb, Julie H. Kuntz, Jacksonville, Fla., for Jacksonville Transportation Authority.
Robert S. Yerkes, Asst. U. S. Atty., Jacksonville, Fla., for Hayes.
Before GODBOLD, TJOFLAT and SAM D. JOHNSON, Circuit Judges.
PER CURIAM:


1
The Ad Hoc Committee sought judicial review in the district court1 of a decision by the Coast Guard to grant a permit for the construction of a fixed highway bridge across the St. Johns River and Mill Cove, near Jacksonville, Florida.  The district court granted summary judgment to the defendants.


2
The decision of the Coast Guard is affirmed on the basis of the district court opinion, 485 F. Supp. 741 (M.D.Fla.1980).2


3
AFFIRMED.



1
 Pursuant to the Administrative Procedure Act, 5 U.S.C. Sec. 706


2
 Appellant contends that the Commandant did not properly delegate his authority to issue the bridge permit to his Chief Bridge Officer, and thus that the permit is invalid.  Appellant further contends that the district court did not, and could not on the record before it, resolve this question.  We do not decide this issue, as appellant did not raise it below and thus is precluded from raising it before this court.  See Higginbotham v. Ford Motor Co., 540 F.2d 762, 768 n.10 (5th Cir. 1976); Excavators and Erectors, Inc. v. Bullard Engineers, Inc., 489 F.2d 318, 320 (5th Cir. 1973); Evans v. Triple R Welding & Oil Field Maintenance Corp., 472 F.2d 713, 716 (5th Cir. 1973)